DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           ALEXANDER ALLEN,
                               Appellant,

                                       v.

DEPARTMENT OF REVENUE o/b/o SIMONE GROSEH a/k/a SIMONE
           S. GROSSETT a/k/a SIMONE COLEY,
                       Appellee.

                                No. 4D18-1210

                                [March 21, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Arthur M. Birken, Senior Judge; L.T. Case No. 17-4075
FMCE (42).

    Robbin L. Petras of the Florida Family Law Clinic, LLC, Fort Lauderdale,
for appellant.

   No brief filed on behalf of appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.